Citation Nr: 1433295	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  11-31 160	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a schedular disability rating greater than 20 percent for disability of the right ankle.

2.  Entitlement to a schedular disability rating greater than 20 percent for disability of the left ankle.

3.  Entitlement to extra schedular disability ratings for disabilities of both ankles.

4.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from July 1985 to April 1987, when he was discharged on account of physical disability.

This matter comes before the Board of Veterans' Appeals (Board) from RO decisions in August 2009, September 2009, and February 2010.

The Veteran requested the opportunity to present testimony in support of his claim at a personal hearing before a Veterans Law Judge.  Such a hearing was scheduled in September 2013.  The Veteran was notified of the scheduled time and place but failed to appear for the hearing.  When an appellant elects not to appear at the prescheduled hearing date, the request for a hearing will be considered to have been withdrawn.  38 C.F.R. § 20.704(d).  His appeal will thus be adjudicated without further delay based upon all the evidence presently of record.

The Board has reviewed the Veteran's physical claims file and also evidence available in his VA electronic files.

The veteran has requested extensions of the temporary total disability ratings assigned for convalescence following ankle surgeries performed in September 2011 and January 2012, but the RO has not yet adjudicated these requests.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.  38 C.F.R. § 19.9(b).  The Veteran also requested vocational rehabilitation services from VA in November 2009.  There is no indication that he has been referred for such services.  This matter is also referred for appropriate action. 

The issues of entitlement to extra schedular disability ratings for disabilities of both ankles, and entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran has range of motion in both ankles and does not have ankylosis in either ankle.  


CONCLUSION OF LAW

A schedular disability rating greater than 20 percent for impairment of either ankle is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.2, 4.40, 4.71a, Diagnostic Codes 5010, 5271 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify was satisfied in a June 2009 letter to the Veteran that informed him of his and VA's duty for obtaining evidence.  The letter also provided notice of information and evidence needed to establish disability ratings and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issues decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains relevant VA treatment records, private treatment records, and VA examination reports.  The examinations provided to the Veteran are adequate for the purposes of deciding the claims on appeal as the VA examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).   

As such, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims and no further assistance to develop evidence supporting the decisions rendered herein is required.

Following the most recent Supplemental Statement of the Case, the Veteran underwent a routinely-scheduled VA examination of his ankles in March 2014.  Also in March 2014, he had a consultation with his surgeon about the possibility of further surgery.  Both documents have been associated with his claims file, and neither has been reviewed by the RO in connection with a decision on his claim.  However, the Board finds that no harm accrues to the Veteran in initial Board review of this evidence because the new evidence confirms that the Veteran continues to have ankle motion, and no ankylosis.  Thus, this evidence merely confirms the findings in the older medical evidence which was reviewed by the RO and which served as the basis for the decisions leading to the instant appeal.  Also we note the newly-obtained relevant evidence will be reviewed in connection with the extra-schedular consideration ordered below.

Analysis

Historically, the Veteran sustained a fracture of his right ankle during service and dislocated his left ankle during service.  Neither ankle has been completely normal since that time.  Currently, he has degenerative joint disease in both ankles, with concomitant pain and limited motion in both ankles.  In September 2011 he underwent surgery on his left ankle consisting of debridement of the synovium and repair of a tendon.  He underwent the same procedure on his right ankle in January 2012.  

Disability evaluations are assigned to reflect levels of current disability.  The appropriate rating is determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In evaluating claims for increased ratings, the Board must evaluate the Veteran's condition with a critical eye toward the lack of usefulness of the body or system in question.  38 C.F.R. § 4.10. 

Disability of the joints, including the spine, is measured by abnormalities of motion, such as limitation of motion or hypermobility, instability, pain on motion, or the inability to perform skilled motions smoothly.  38 C.F.R. § 4.45.  Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  Under section 4.59, painful motion is considered limited motion even though a range of motion is possible beyond the point when pain sets in.  Hicks v Brown, 8 Vet. App. 417, 421 (1995).

A disability of the musculoskeletal system is measured by the effect on ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Weakness is as important as limitation of motion in assigning the most accurate disability rating.  38 C.F.R. § 4.40.  Although § 4.40 does not require a separate rating for pain, it does provide guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  The Board has a special obligation to provide a statement of reasons or bases pertaining to § 4.40 in rating cases involving pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Essentially, the schedular Diagnostic Codes pertaining to the ankle provide a disability rating of no higher than 20 percent unless the ankle is ankylosed, a condition where the joint is frozen and cannot move.  In cases of ankylosis, disability ratings of 30 or 40 percent may be assigned, depending upon the angle in which the joint is frozen or the deformity resulting; however, the greatest schedular rating provided absent ankylosis is the 20 percent which is currently assigned to each of the Veteran's ankles under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  Higher disability ratings can also be assigned in cases of amputation.  38 C.F.R. § 4.71a, Diagnostic Codes 5164, 5165.  

The medical and lay evidence of record is not contested.  The relevant private and VA medical records have been reviewed and reveal that the Veteran has pain on motion and limited motion of both ankles.  Multiple medical opinions in the file are to the effect that the Veteran's ankle problems interfere with his ability to work, particularly at his chosen profession of painter.  

The 20 percent disability rating for each ankle has been in effect throughout the appeal period.  The Veteran was given temporary total disability ratings for convalescence following the surgeries in September 2011 and January 2012.  Thus, the only question before the Board at this time is whether a higher disability rating is warranted for the impairment resulting from disability of each ankle.  As explained above, however, the only higher schedular ratings available to the Veteran are based upon ankylosis or amputation of the ankles.  Fortunately, neither situation applies to the Veteran's case, as he retains motion, although limited, in each ankle, and as VA examiners have specified that he retains greater functionality in each ankle than could be provided by a prosthetic ankle.  Thus, both ankles are currently rated at the highest possible schedular rating, absent ankylosis.  The Veteran's argument that his lack of function is greater than is reflected by the assigned disability ratings is addressed in the remand for extraschedular consideration below.

In sum, because the Veteran does not have ankylosis involving either ankle, and has not had ankylosis at any point during the appeal period, neither before nor after his surgical procedures, higher schedular disability ratings must be denied.


ORDER

A schedular disability rating greater than 20 percent for disability of the right ankle is denied.

A schedular disability rating greater than 20 percent for disability of the left ankle is denied.


REMAND

With respect to the issues of TDIU and extra-schedular ratings, additional development is necessary. 

In this case, the Veteran asserts that his ankle disabilities preclude employment.  Indeed, the RO denied the Veteran's claim for TDIU in February 2010.  The Veteran was notified of the grant in March 2010.  The Veteran disagreed with the denial in March 2010.  The Board finds that this March 2010 statement constitutes a notice of disagreement with the March 2010 decision, because it was filed within the requisite time period and it indicates dissatisfaction and a desire to contest the denial.  See 38 C.F.R. §§ 20.201, 20.302.  The RO has not yet issued a statement of the case however. 

After a notice of disagreement has been filed in any claim, the RO is required to issue a statement of the case containing a summary of the evidence, the applicable laws and regulations, and an explanation as to the decision previously reached, unless the Veteran has withdrawn the notice of disagreement.  38 C.F.R. §§ 19.26, 19.29.  Technically, when there has been an initial RO adjudication of a claim and a notice of disagreement has been filed as to its denial, thereby initiating the appellate process, a remand is required for procedural reasons.  Manlincon v. West, 12 Vet. App. 238 (1999).

The Board notes that the Social Security Administration has adjudicated the Veteran as unemployable due to physical disabilities, including his service-connected ankle disabilities, but also including impairment affecting his hands and his gripping function, as well as obesity, both nonservice-connected disabilities.  The complete records reflecting this decision are available for review in the Veteran's claims file.

As described in the decision above, the Veteran's ankle disabilities are rated at the highest possible schedular disability rating, absent ankylosis, which he fortunately does not have.  However, his credible contentions as to the functional impairment resulting from his service-connected ankle disabilities, that he cannot run or walk for substantial periods of time, that he even has difficulty pushing a lawn mower over uneven terrain, and that he experiences constant pain in his ankles, raise the question of whether the schedular criteria may be inadequate for rating his particular disabilities.  Governing regulation provides for exceptional cases where the schedular evaluations may be inadequate, the field station may submit the case for review by the Director of the VA's Compensation and Pension Service.  38 C.F.R. § 3.321(b).  Likewise, the evidence of record indicates that he is unable to work as a painter, at least in part, due to his ankle disabilities raises the question of whether he should be rated as totally disabled under the provisions of 38 C.F.R. § 4.16(b).  This question should also be referred to the Director of the VA's Compensation and Pension Service for review.  

As the Veteran continues to receive VA medical care, and as the case is being remanded, his VA treatment records should also be updated for the file.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all records of VA medical treatment afforded to the Veteran since September 2012 at the VA Pittsburgh Healthcare System, and the Altoona VA Medical Center, and all associated clinics, for inclusion in the file. 

2.  The RO shall prepare a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue; and shall submit this statement, along with the Veteran's claims file, to the Director of the VA's Compensation and Pension Service for extra-schedular consideration of whether an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected ankle disabilities is warranted under the provisions of 38 C.F.R. § 3.321(b) and also of whether the Veteran was unemployable by reason of service-connected disabilities which do not meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  The Director is also referred to the records provided by the Social Security Administration and to the contents of the Veteran's electronic claims files. 

3.  After the development requested above has been completed, the RO should again review the record.  The RO should furnish the Veteran with a statement of the case pertaining to the issue of entitlement to a TDIU.  Concerning extra-schedular ratings under 38 C.F.R. § 3.321(b), if  the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


